Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of US Patent 11323521 filed 04/08/2021.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/13/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No.11323521. Although the claims at issue are not identical, they are not patentably distinct from each.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al., “hereinafter Tran” (U.S. Patent Publication: 20170232300) and further in view of Jha et al., “hereinafter Jha” (U.S. Patent Publication: 20170213002).


As per Claim 1, Tran discloses an edge device, comprising: a memory resource in communication with the processing resource having instructions executable to (Tran, Para.785, computer-readable program code executable by a processing circuit, Para.67, the computer instructions may be loaded into the memory 238 for execution by the processor 236): 
transmit an alert to an authorized computing device (Tran, para.985, When a security alert message is received by the Coordinator, it accesses the database to obtain routing information for determining where to send the alert, and then sends the alert as directed to those active grid elements affected or associated with the alert messaging, Para.168, the authorized entity may be a consumer, institution, group, organization, electronic platform, or database receiving the service or item from the service or item provider. It should be appreciated that the same service or item or copies or derivatives thereof may be provided to a plurality of authorized entities in further embodiments of the system. Furthermore, the authorized entity may be an original owner, author or creator of the service or item or may otherwise have rights in respect of the service or item.); and 
transmit operational instructions specific to a user of the device to the device (Tran, Para.49, a microcontroller 155 receives and processes signals from the sensor 112-114, and converts those signals into an appropriate digital electronic format, Para.51, The sensors can detect force, load, tension and compression forces on the device such as the device.  Other data includes Acceleration; Velocity; Global absolute displacement; Local relative displacement; Rotation; Strain; Stress; Force; and Static-position video.  Wind speed/direction; External temperature; weather parameters (rainfall, humidity, solar radiation, etc.); Internal or structural temperature; Mass loading (occupant count, etc.); Static tilt; Fatigue damage; Corrosion; Acoustic emission; and Moving-position video.); 
However Tran does not disclose determine whether a device in communication with the edge device is cleared for safe operation.
Jha discloses determine whether a device in communication with the edge device is cleared for safe operation and responsive to a determination the device is not cleared for safe operation (Jha, Para.07, The safety coprocessor is configured to receive the physiological data from the sensors and I/O access data and the program state information from the host microcontroller and determine whether there is a safety rule violation. The safety coprocessor is also configured to issue the actuator command to the actuator if no safety rule violation is detected. The safety coprocessor is also configured to initiate safety procedures if a safety rule violation is detected, Para.26, a physically isolated low-power safety coprocessor that makes decisions about the safety of IWMD operations and blocks them if they are determined to be unsafe. Safety checking is based on the physiological status of the patient and the context of the behavior inferred from the activities of the host microcontroller.). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Tarn with the teachings as in Jha. The motivation for doing so would have been for generating program state data for transmission to the safety coprocessor. The safety coprocessor is configured to receive the physiological data from the sensors and I/O access data and the program state information from the host microcontroller and determine whether there is a safety rule violation. The safety coprocessor is also configured to issue the actuator command to the actuator if no safety rule violation is detected. The safety coprocessor is also configured to initiate safety procedures if a safety rule violation is detected. (Jha, Para.7).


As per Claim 2, Tran in view of Jha discloses the edge device of claim 1, wherein the memory resource and the processing resource comprise a microcontroller (Tran, Para.53, The microcontroller 155 can have a CPU, memory and peripheral circuitry.  The microcontroller 155 is electrically coupled to a wireless communication module 160 using either a standard or proprietary communication standard.  Alternatively, the microcontroller 155 can include internally any or all circuitry of the smart device 100, including the wireless communication module 160 ,Para.49, a microcontroller 155 receives and processes signals from the sensor 112-114, and converts those signals into an appropriate digital electronic format).


As per Claim 3, Tran in view of Jha discloses the edge device of claim 1, wherein the edge device receives data from the device before the device performs the operational instructions, while the device performs the operational instructions, and after the device performs the operational instructions (Tran, Para.55, Stress information from the smart device 100 and other information from the microcontroller 155 is preferably transmitted wirelessly through a wireless communication module 160 and antenna 170.  As stated above, the wireless communication component can use standard or proprietary communication protocols.  Smart lids 100 can also communicate with each other to relay information about the current status of the structure or machine and the smart device 100 themselves, Para.90, Virtual Reality (VR) sports applications, sensors including gyroscopes and cameras can be positioned on various body portions to capture motion as well as eye tracking, mouth tracking, speech recognition, among others, Para.56, the microcontroller 155 can execute the following tasks: [0056] 1.  Neighbor discovery: in this task each smart device 100 sends a beacon identifying its location, capabilities (e.g. residual energy), status.)..

As per Claim 4, Tran in view of Jha discloses the edge device of claim 1, wherein the memory resource is a non-volatile memory comprising phase-change memory or resistive random-access memory (RAM) or a double data rate synchronous dynamic RAM (DDR SDRAM) memory resource (Tran, Para.910, Such memory includes, but is not limited to, RAM, ROM, EEPROM, flash memory, CD-ROM, digital versatile disks (DVD) or other optical storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices).

As per Claim 5, Tran in view of Jha discloses the edge device of claim 1, further comprising a phase-change memory or resistive random-access memory (RAM) memory resource (Tran, Para.910, Such memory includes, but is not limited to, RAM, ROM, EEPROM, flash memory, CD-ROM, digital versatile disks (DVD) or other optical storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, RAID storage systems or any other tangible medium which can be used to store the desired information and which can be accessed by a computing device. The memory 604 may store an operating system 606 and the lending system 108 introduced in FIG. 2.).

 	As per Claim 6, Tran in view of Jha discloses the edge device of claim 1, further comprising the edge device configured to: update a machine learning model associated with the device based on results of performance of the operational instructions by the device (Tran, Para.60, The prediction module 226 may be configured to predict future stress based on past stress history as detected, environmental conditions, forecasted stress loads, among other factors.  In some embodiments, the prediction module 226 may predict future stress by building models of usage and weight being transported.  For example, the prediction module 226 may build models using machine learning based on support vector machines, artificial neural networks, or using other types of machine learning, Para.63, The prediction module 224 may predict the stress for different amounts of time.  For example, the prediction module 224 may predict stress of the system 200 for 1 hour, 2 hours, 12 hours, 1 day, or some other period.  The prediction module 224 may also update a prediction at a set interval or when new data is available that changes the prediction):
; and update firmware of the edge device based on the updated machine learning model (Tran, Para, 781, An IoT manufacturer deploys a smart contract that allows IoT devices to store the hash of the latest firmware update on the network. The devices either ship with the smart contract's address hard coded into the blockchain client, or the devices find out about it via a discovery service. The devices can then query the contract, find out about the new firmware, and request it by its hash via a distributed peer-to-peer filesystem such as IPFS. Assuming the devices are configured so as to share the binary they got, a device that joins the network long after the manufacturer has stopped participating in it, can still retrieve the firmware update and be assured that it is the right file. This all happens automatically, without any user interaction.).

As per Claim 7, Tran in view of Jha discloses system, comprising: a device, comprising: a processing resource; a memory resource in communication with the processing resource; an edge device in communication with the device, and comprising (Tran, Para.785, computer-readable program code executable by a processing circuit, Para.67, the computer instructions may be loaded into the memory 238 for execution by the processor 236): a microcontroller configured to (Tran, Para.49, a microcontroller 155 receives and processes signals from the sensor 112-114, and converts those signals into an appropriate digital electronic format. The microcontroller 155 wirelessly transmits tension information in the appropriate digital electronic format):
 determine operational instructions for the device (Tran, Para.67, the processor 236 may be configured to execute computer instructions that cause the stress monitoring system 220 to perform the functions and operations described herein. The computer instructions may be loaded into the memory 238 for execution by the processor 236 and/or data generated, received, or operated on during performance of the functions and operations described herein may be at least temporarily stored in the memory 238.); 
transmit an alert to an authorized computing device (Tran, para.985, When a security alert message is received by the Coordinator, it accesses the database to obtain routing information for determining where to send the alert, and then sends the alert as directed to those active grid elements affected or associated with the alert messaging, Para.168, the authorized entity may be a consumer, institution, group, organization, electronic platform, or database receiving the service or item from the service or item provider. It should be appreciated that the same service or item or copies or derivatives thereof may be provided to a plurality of authorized entities in further embodiments of the system. Furthermore, the authorized entity may be an original owner, author or creator of the service or item or may otherwise have rights in respect of the service or item.); and 
transmit the operational instructions to the device (Tran, Para.67, the processor 236 may be configured to execute computer instructions that cause the stress monitoring system 220 to perform the functions and operations described herein. The computer instructions may be loaded into the memory 238 for execution by the processor 236 and/or data generated, received, or operated on during performance of the functions and operations described herein may be at least temporarily stored in the memory 238.); and 
update, using a machine learning model, the operational instructions in response to received input; and a second edge device in communication with the device and the first edge device and configured to enable data classification associated with the device and the first edge device (Tran, Para.60, The prediction module 226 may be configured to predict future stress based on past stress history as detected, environmental conditions, forecasted stress loads, among other factors.  In some embodiments, the prediction module 226 may predict future stress by building models of usage and weight being transported.  For example, the prediction module 226 may build models using machine learning based on support vector machines, artificial neural networks, or using other types of machine learning, Para.63, The prediction module 224 may predict the stress for different amounts of time.  For example, the prediction module 224 may predict stress of the system 200 for 1 hour, 2 hours, 12 hours, 1 day, or some other period.  The prediction module 224 may also update a prediction at a set interval or when new data is available that changes the prediction):
However Tran does not disclose determine whether a device in communication with the edge device is cleared for safe operation.
Jha discloses determine whether a device in communication with the edge device is cleared for safe operation and responsive to a determination the device is not cleared for safe operation (Jha, Para.07, The safety coprocessor is configured to receive the physiological data from the sensors and I/O access data and the program state information from the host microcontroller and determine whether there is a safety rule violation. The safety coprocessor is also configured to issue the actuator command to the actuator if no safety rule violation is detected. The safety coprocessor is also configured to initiate safety procedures if a safety rule violation is detected, Para.26, a physically isolated low-power safety coprocessor that makes decisions about the safety of IWMD operations and blocks them if they are determined to be unsafe. Safety checking is based on the physiological status of the patient and the context of the behavior inferred from the activities of the host microcontroller.). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Tarn with the teachings as in Jha. The motivation for doing so would have been for generating program state data for transmission to the safety coprocessor. The safety coprocessor is configured to receive the physiological data from the sensors and I/O access data and the program state information from the host microcontroller and determine whether there is a safety rule violation. The safety coprocessor is also configured to issue the actuator command to the actuator if no safety rule violation is detected. The safety coprocessor is also configured to initiate safety procedures if a safety rule violation is detected. (Jha, Para.7).

As per Claim 8, Tran in view of Jha discloses the system of claim 7, further comprising a sensor in communication with the processing resource, the memory resource, or both, the sensor configured to alert the edge device, the device, or both when a threshold event is detected (Tran, Para.74, the unit stress report may be transmitted when the unit stress report indicates a change in stress for the unit that is greater than a predetermined threshold. If the unit stress report indicates a change in stress for the unit that is less than the predetermined threshold, the unit stress report may not be transmitted to the provider of maintenance services.).

As per Claim 9, Tran in view of Jha discloses the system of claim 7, wherein the second edge device is further configured to facilitate habit clustering and supervised learning of the machine learning model (Tran, para.714, The IOT system can be a vehicle can include cameras, gyroscope, magnetometer, accelerometer, and other sensors installed thereon to monitor the behavior parameter of the driver. In an embodiment, the cameras or sensors may be placed at any place in the vehicle, such as for example at four corners of the front windshield, in a way that it can directly capture the behavior parameters of the driver, Para.336, the learning processes update the assistant's knowledge of the user's changing needs and preferences. Hence, documentation will not be needed, as the interface characteristics are updated to reflect the changing experience of the user. The present disclosure thus efficiently filters the universe of information available and displays only information of interest to the user.).

As per Claim 10, Tran in view of Jha discloses the system of claim 7, wherein the second edge device is further configured to facilitate transmission of the operational instructions, the updated operational instructions, or both, to cloud storage (Tran, Para.20, the processed images, sound, and odor data are uploaded to a cloud storage for subsequent analysis).

As per Claim 11, Tran in view of Jha discloses the system of claim 7, further comprising a sensor in communication with the processing resource, the memory resource, or both, the sensor configured to: detect data associated with a user of the device or an apparatus monitored by the device; and write the data to the memory resource (Tran, Para.714, a driver monitoring unit with camera and acceleration sensors can be configured to monitor the behavior of the driver. The system can be configured to include the driver monitoring unit installed in the vehicle to monitor the behavior parameters of the driver while the vehicle is being driven. The IOT system can be a vehicle can include cameras, gyroscope, magnetometer, accelerometer, and other sensors installed thereon to monitor the behavior parameter of the driver.).

 	As per Claim 12, Tran in view of Jha discloses the system of claim 7, wherein the memory resource temporarily stores data detected at a sensor in communication with the processing resource, the memory resource, or both, until the data detected is transmitted to the edge device (Tran, Para.67, The computer instructions may be loaded into the memory 238 for execution by the processor 236 and/or data generated, received, or operated on during performance of the functions and operations described herein may be at least temporarily stored in the memory 238.).

As per Claim 13, Tran in view of Jha discloses the system of claim 7, wherein the microcontroller is configured to determine the operational instructions comprises the microcontroller configured to determine settings and threshold for the device to result in a particular outcome based on data received from a sensor in communication with the processing resource, the memory resource, or both (Tran, Para.74, the unit stress report may be transmitted when the unit stress report indicates a change in stress for the unit that is greater than a predetermined threshold. If the unit stress report indicates a change in stress for the unit that is less than the predetermined threshold, the unit stress report may not be transmitted to the provider of maintenance services, Para.97, If the measured force exceeds a threshold the measured force or a signal derived therefrom is transmitted via the communications unit 60 to the handheld unit 56. If not, acceleration and face position at impact of the golf club or tennis racket handle 50 is obtained again. The threshold is set so that only acceleration or force measurements arising from actual swings of the golf club 50 are transmitted to the handheld unit 56. ).

As per Claim 14, Tran in view of Jha discloses the system of claim 7, further comprising the microcontroller to update the machine learning model used to update the operational instructions based on a lifetime prediction of the device based on the received sensor data and associated data in the cloud storage (Tran, Para.329, Neural networks attempt to mimic the human brain by “learning” different sets of stimulus patterns (such as medical symptoms) and their associated responses (diagnoses). Incomplete and/or overlapping sets of stimuli can be presented to the neural network, which can then return several responses matching those stimuli using probability weightings to produce an ordered list of responses. Each neural network problem session contains a set of defined stimuli, a set of defined responses, and a set of relationships between specific groups of stimuli and the response that each group is to produce. The set of stimuli (responses) is represented by a group of stimulus (response) nodes at what is called the “input (output) layer.” Then, there is usually one or more intermediate layers, containing nodes that are each linked to every input layer node and every output layer node in the network. The number of the middle layer nodes is usually equal to the average of the number of input and output nodes. Probability values (weights) are then associated with each of these connections and are constantly being updated as the network “learns” new information.).

As per Claim 15, Tran in view of Jha discloses the system of claim 7, further wherein the processing resource, the memory resource, or both, are configured to periodically share data associated with the user of the device or the apparatus monitored by the device with the microcontroller (Tran, Para.286, The health blockchains can be used for tracking the development of drugs, doctor and nurses credentialing, real-time population health data analysis and alerts, insurance peer-to-peer risk pooling, telemedicine and home health visit data sharing, decentralized autonomous organizations, verification and audits, and remote device monitoring commonly addressed today under the Internet of Things category, Para.285, The health blockchains can be used for tracking the development of drugs, doctor and nurses credentialing, real-time population health data analysis and alerts, insurance peer-to-peer risk pooling, telemedicine and home health visit data sharing, decentralized autonomous organizations, verification and audits, and remote device monitoring commonly addressed today under the Internet of Things category.  ).

As per Claim 16, Tran discloses A method, comprising:
 determining first data associated with a user of a device based on sensor data received from a sensor in communication with the device (Tran, para.51, The sensors can detect force, load, tension and compression forces on the device such as the device. Other data includes Acceleration; Velocity; Global absolute displacement; Local relative displacement; Rotation; Strain; Stress; Force; and Static-position video. Wind speed/direction; External temperature; weather parameters (rainfall, humidity, solar radiation, etc.); Internal or structural temperature; Mass loading (occupant count, etc.); Static tilt; Fatigue damage; Corrosion; Acoustic emission; and Moving-position video. A force is simply a push or pull to an object and can be detected by a load cell, pressure cell or strain sensor.); 
transmitting an alert to an authorized computing device (Tran, para.985, When a security alert message is received by the Coordinator, it accesses the database to obtain routing information for determining where to send the alert, and then sends the alert as directed to those active grid elements affected or associated with the alert messaging, Para.168, the authorized entity may be a consumer, institution, group, organization, electronic platform, or database receiving the service or item from the service or item provider. It should be appreciated that the same service or item or copies or derivatives thereof may be provided to a plurality of authorized entities in further embodiments of the system. Furthermore, the authorized entity may be an original owner, author or creator of the service or item or may otherwise have rights in respect of the service or item.);; and
 determining, at the edge device and based on the first data, an operation to run on the device (Tran, Para.67, the processor 236 may be configured to execute computer instructions that cause the stress monitoring system 220 to perform the functions and operations described herein. The computer instructions may be loaded into the memory 238 for execution by the processor 236 and/or data generated, received, or operated on during performance of the functions and operations described herein may be at least temporarily stored in the memory 238.); 
transmitting, from the edge device to the device, operational instructions for the device to start running the operation (Tran, Para.1013, sensors may be placed to track eye movement as well as hand gestures and verbal commands. Then, a method comprises tracking a movement of a user's eyes, estimating a depth of focus of the user's eyes based on the tracked eye movement, modifying a light beam associated with a display object based on the estimated depth of focus such that the display object appears in focus, and projecting the modified light beam into the user's eyes. The diameter of the projected light beam projected to the user's eyes may be less than 0.7 mm.); 
receiving, from the device, second data gathered by the sensor in communication with the device while running the operation and upon completion of the operation (Tran, Para.96, sensors including gyroscopes and cameras can be positioned on various body portions to capture motion as well as eye tracking, mouth tracking, speech recognition, among others.);
 comparing the first data and the second data (Tran, Para.76, The accelerometer or detector will be placed on the bone of interest. It will receive the vibrations from the emitter. The effect of the vibrations on the muscle of interest will generate a pattern of frequency vibrations. Those vibrations will be digitally converted and analyzed against known dental states in the software of the computer. As the data is collected various linear samplings and comparisons will be made against the database. Software will make these comparisons as the data is received from the teeth.); and 
updating the operational instructions using a machine learning model and based on the comparison (Tran, Para.60, The prediction module 226 may be configured to predict future stress based on past stress history as detected, environmental conditions, forecasted stress loads, among other factors.  In some embodiments, the prediction module 226 may predict future stress by building models of usage and weight being transported.  For example, the prediction module 226 may build models using machine learning based on support vector machines, artificial neural networks, or using other types of machine learning).
However Tran does not disclose determine whether a device in communication with the edge device is cleared for safe operation.
Jha discloses determine whether a device in communication with the edge device is cleared for safe operation and responsive to a determination the device is not cleared for safe operation (Jha, Para.07, The safety coprocessor is configured to receive the physiological data from the sensors and I/O access data and the program state information from the host microcontroller and determine whether there is a safety rule violation. The safety coprocessor is also configured to issue the actuator command to the actuator if no safety rule violation is detected. The safety coprocessor is also configured to initiate safety procedures if a safety rule violation is detected, Para.26, a physically isolated low-power safety coprocessor that makes decisions about the safety of IWMD operations and blocks them if they are determined to be unsafe. Safety checking is based on the physiological status of the patient and the context of the behavior inferred from the activities of the host microcontroller.). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Tarn with the teachings as in Jha. The motivation for doing so would have been for generating program state data for transmission to the safety coprocessor. The safety coprocessor is configured to receive the physiological data from the sensors and I/O access data and the program state information from the host microcontroller and determine whether there is a safety rule violation. The safety coprocessor is also configured to issue the actuator command to the actuator if no safety rule violation is detected. The safety coprocessor is also configured to initiate safety procedures if a safety rule violation is detected. (Jha, Para.7).

	
As per Claim 17, Tran in view of Jha discloses the method of claim 17, further comprising assessing hardware of the edge device and transmitting a result of the assessment to the authorized computing device (Tran, para.985, When a security alert message is received by the Coordinator, it accesses the database to obtain routing information for determining where to send the alert, and then sends the alert as directed to those active grid elements affected or associated with the alert messaging, Para.168, the authorized entity may be a consumer, institution, group, organization, electronic platform, or database receiving the service or item from the service or item provider. It should be appreciated that the same service or item or copies or derivatives thereof may be provided to a plurality of authorized entities in further embodiments of the system. Furthermore, the authorized entity may be an original owner, author or creator of the service or item or may otherwise have rights in respect of the service or item.);


As per Claim 18, Tran in view of Jha discloses the method of claim 17, further comprising: receiving at the edge device, from the device, a result of completion of the operation; and transmitting the result of completion to cloud storage, the authorized computing device, or both (Tran, para.985, When a security alert message is received by the Coordinator, it accesses the database to obtain routing information for determining where to send the alert, and then sends the alert as directed to those active grid elements affected or associated with the alert messaging, Para.168, the authorized entity may be a consumer, institution, group, organization, electronic platform, or database receiving the service or item from the service or item provider. It should be appreciated that the same service or item or copies or derivatives thereof may be provided to a plurality of authorized entities in further embodiments of the system. Furthermore, the authorized entity may be an original owner, author or creator of the service or item or may otherwise have rights in respect of the service or item.);

As per Claim 19, Tran in view of Jha discloses the method of claim 17, further comprising instructing hardware of the edge device to perform a physical task associated with the operation instructions (Tran, Para.996, The devices at these service points would be turned on if they were off or set points for climate-controlled devices would be adjusted to heat or cool more than normal. Spread out over many control points, this can provide the energy dissipation needed.).

As per Claim 20, Tran in view of Jha discloses the method of claim 17, further comprising receiving third data associated with the user, the device, or both, from cloud storage (Tran, Para.20, the processed images, sound, and odor data are uploaded to a cloud storage for subsequent analysis).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970.  The examiner can normally be reached on Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NORMIN ABEDIN/Primary Examiner, Art Unit 2449